United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                      REVISED AUGUST 25, 2005
                                                             August 5, 2005
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                Clerk


                           No. 04-10531


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

RICHARD MICHAEL SIMKANIN

                     Defendant - Appellant



          Appeal from the United States District Court
               for the Northern District of Texas


Before KING, Chief Judge, DAVIS, Circuit Judge, and ROSENTHAL,*
District Judge.

KING, Chief Judge:

     Defendant-Appellant Richard Michael Simkanin appeals his

conviction for ten counts of willfully failing to collect and pay

over employment taxes in violation of 26 U.S.C. § 7202, fifteen

counts of knowingly making and presenting false claims for refund

of employment taxes in violation of 18 U.S.C. §§ 287 and 2, and

four counts of failing to file federal income tax returns in

violation of 26 U.S.C. § 7203.   He also appeals his sentence of


     *
          District Judge of the Southern District of Texas,
sitting by designation.

                                 -1-
eighty-four months imprisonment.   For the following reasons, we

AFFIRM Simkanin’s conviction and sentence.

                          I.   BACKGROUND

     Defendant-Appellant Richard Simkanin owned Arrow Custom

Plastics, Inc. (“Arrow”) since its incorporation in 1982.   In

1993, Simkanin met with an accountant, Jim Kelly, who advised him

that he would need to change Arrow’s accounting method and that

this change would result in an increase in Arrow’s corporate

income tax.   Simkanin thereafter began to question the federal

tax system’s applicability to him and its validity in general.

On his 1994 and 1995 individual income tax returns, he made

notations (i.e., “UCC 1-207”) apparently in an attempt to

indicate that the returns were filed under protest.    He did not

file individual tax returns for the years 1996-2001.

     With respect to the 1996 and 1997 returns, Simkanin told

Kelly that he was not required to file returns because he did not

receive any income but rather lived entirely off of his savings.

However, this statement was false--Simkanin did in fact receive a

salary from Arrow during these years, and his salary was

sufficiently high such that Simkanin owed federal income taxes.

On Arrow’s books, Simkanin’s salary was initially identified as

“officer salary” and then later as “remuneration,” without any

reference to Simkanin being the recipient of the funds.    During

these years, Simkanin also received payment from Arrow for his



                                -2-
personal expenses, which were booked as “repair and maintenance.”

     In 1996, Simkanin surrendered his Texas driver’s license,

and when stopped by the police while driving, he showed a card

styled “British West Indies International Motor Vehicle

Qualification Card,” which he had acquired from a mail order

business in Connecticut.   He also mailed to the U.S. Treasury

Secretary a statement that he had expatriated himself from the

United States and repatriated to the Republic of Texas.   He

posted the same statement on Arrow’s internet website, where he

also vowed to ignore the laws of the United States.

     In 1997, Simkanin removed his name from Arrow’s checking and

credit card accounts, replacing his name with the name of Arrow’s

bookkeeper Dianne Clemonds.   Simkanin told Clemonds that he did

not want his name to appear on documents requiring his social

security number.   Simkanin then listed Clemonds as Arrow’s

president on various legal documents, although he retained

complete de facto responsibility for the company’s affairs and

continued to make all of the decisions regarding finances and

taxes.

     By May 1999, Simkanin had become involved with an

organization called We The People Foundation for Constitutional

Education (“WTP”), which promotes the view that, despite common

misconceptions, there is actually no law that requires most

Americans to pay income taxes or most companies to withhold taxes

from employees’ paychecks.    WTP also espouses the view that the

                                 -3-
Sixteenth Amendment was fraudulently declared to have been

ratified.   In accordance with these views, Simkanin told

accountant Kelly and others that he was not required to pay taxes

and that filing returns was purely voluntary.    Kelly advised

Simkanin that filing returns was not voluntary and that Simkanin

could get into trouble if he did not file.   Simkanin rejected

this advice, and he began to pressure Arrow’s employees to attend

seminars sponsored by WTP.

     In November 1999, Simkanin told Kelly that Arrow would no

longer withhold employment taxes from employees’ paychecks.

Kelly counseled against this course of action.    In response to

Simkanin’s stated intentions, Clemonds consulted with an

attorney.   She was advised that she could be personally liable if

she went along with Simkanin’s plan to stop collecting and paying

over taxes.   Clemonds therefore resigned from her position at

Arrow, and Simkanin returned his name to the Arrow bank accounts

as sole signatory.   He then stopped Arrow’s withholding of

federal taxes from the wages paid to its employees.

     In January 2000, Simakanin filed with the IRS fifteen claims

for tax refunds.   He claimed he was owed refunds for taxes paid

by Arrow in 1997-99 and also for the taxes collected from, and

paid by, Arrow’s employees.   The IRS denied all of these claims,

and Simkanin did not seek further review.

     In March 2000, Kelly and Fred Taylor, a named partner in

Kelly’s accounting firm, went to Simkanin’s office to discuss his

                                -4-
refusal to withhold and pay federal taxes or file returns.

Simkanin reiterated that he had no intention of paying taxes.

Taylor advised Simkanin that he could be criminally prosecuted

for his actions and, by letter dated March 28, 2000, terminated

Simkanin and Arrow as clients.

     On March 2, 2001, a full page advertisement by WTP appeared

in USA Today.   The ad prominently displayed the photographs of

five men, including Simkanin.    The advertisement stated, inter

alia, that Simkanin and the other men pictured had stopped

withholding taxes from their workers’ paychecks and that they

were part of a “growing number of people” who believe that:

     1.   There is no law that requires workers, as U.S.
     citizens earning their money from domestic companies, to
     pay income or employment taxes; nor to have those taxes
     withheld;

     2. The 16th Amendment (the “Income Tax Amendment”) was
     fraudulently declared to be ratified by the Secretary of
     State in 1913.

The ad concluded with a request for “donations” to WTP.

     On March 14, 2001, Simkanin was advised that he was the

target of a criminal investigation regarding his failure to file

individual income taxes since 1995 and his failure to collect and

pay over employment taxes since January 2000.    In July 2001,

Simkanin was served with a grand jury subpoena that sought the

corporate records of “Arrow Custom Plastics, Inc.”    In response

to the subpoena, Simkanin dissolved the corporation and operated

Arrow as a sole proprietorship.    Despite Simkanin’s refusal to


                                  -5-
produce Arrow’s corporate records, the government was able to

obtain information about the amount of wages paid to Arrow’s

employees from the Texas state agency that collected unemployment

taxes from Arrow.

     On June 19, 2003, an indictment was returned, charging

Simkanin with twelve counts of willfully failing to collect and

pay over federal income taxes and Federal Insurance Contribution

(“FICA”) taxes from the total taxable wages of Arrow employees in

violation of 26 U.S.C. § 7202,1 and fifteen counts of filing

false claims for tax refunds in violation of 18 U.S.C. § 287.    On

August 13, 2003, a superceding indictment was returned, charging

Simkanin with the same substantive crimes but stating the

applicable law more fully.

     On September 3, 2003, the parties filed a plea agreement and

a factual resume in which Simkanin pled guilty to four counts of

the superceding indictment.   However, the plea agreement

misstated the maximum penalty to be lower than the actual maximum

of five years imprisonment and three years supervised release.

The government notified the court that Simkanin had not actually

     1
          Section 7202 provides:

     Any person required under this title to collect, account
     for, and pay over any tax imposed by this title who
     willfully fails to collect or truthfully account for and
     pay over such tax shall, in addition to other penalties
     provided by law, be guilty of a felony and, upon
     conviction thereof, shall be fined not more than $10,000,
     or imprisoned not more than 5 years, or both, together
     with the costs of prosecution.

                                -6-
agreed to plead to a count with the   maximum penalty of five

years incarceration.   The court ultimately ordered a deadline for

completing a plea agreement, and when the government and Simkanin

had not agreed to a new plea agreement by that date, the case

went to trial.

     Simkanin’s first trial began on November 25, 2003.    A number

of Simkanin’s supporters were present outside the courthouse

handing out pamphlets on jury nullification.    The jury was unable

to reach a unanimous verdict, and the district court declared a

mistrial.   One of the jurors subsequently contacted the court’s

staff and expressed concern about the behavior of Simkanin’s

supporters and one of the members of the jury.    It was later

revealed that some of the jurors had been contacted by Simkanin’s

supporters.

     On December 17, 2003, a second superceding indictment was

returned, charging Simkanin with the same offenses in the first

superceding indictment plus four additional counts of failure to

file individual income tax returns.   Counts One through Twelve

charged Simkanin with willfully failing to collect and pay over

federal income taxes and FICA taxes from the total taxable wages

of Arrow employees in violation of 26 U.S.C. § 7202 (with each

count pertaining to a different tax quarter).    Counts Thirteen

through Twenty-Seven charged Simkanin with knowingly making and

presenting fifteen false claims for the payment of refunds of the

employer’s share of FICA taxes paid by Arrow and of the

                                -7-
employees’ share of FICA taxes and income taxes collected from

Arrow’s employees in violation of 18 U.S.C. §§ 287 and 2.

Finally, Counts Twenty-Eight through Thirty-One charged Simkanin

with failing to file federal income tax returns in violation of

26 U.S.C. § 7203.

       The second trial began on January 5, 2004.2   Simkanin

primarily attempted to establish that he did not willfully

violate the tax laws because he held a good-faith belief that he

was not obligated to pay individual income taxes or to withhold

employment taxes from the wages paid to Arrow’s employees.

Simkanin took the stand and testified that, inter alia, according

to his own research: (1) the Constitution provides for two types

of taxes--a direct tax and an indirect tax; (2) the income tax is

an indirect tax; (3) a man’s labor is his own property and cannot

be subject to an indirect tax; and (4) the wages that a person

receives for his labor are not subject to the income tax.

Simkanin further testified that he stopped paying his income

taxes and stopped withholding employment taxes from the wages of

Arrow’s employees because he “could not find out what the tax was

on.”

       To support his defense, a number of other witnesses

testified that they had informed Simkanin that the federal income

       2
          Simkanin’s supporters were again outside the courthouse
and inside the courtroom. However, security measures were taken
to prevent the supporters from contacting members of the jury
pool or the selected jurors.

                                 -8-
tax laws, as written, did not require Simkanin to pay taxes and

that the income tax was constitutionally invalid.   Joseph

Banister, a supporter of WTP, testified that he met Simkanin at a

conference entitled “Citizens’ Summit to End the Unlawful

Operations of the Internal Revenue Service,” at which Banister

was a speaker.   Robert Schultz, founder and CEO of WTP, testified

that he advised Simkanin that his research showed that the

Sixteenth Amendment had been fraudulently declared to have been

ratified and that the constitutional definition of the word

“income” is different than the common understanding of income.

Larken Rose testified that, through phone conversations with and

emails to Simkanin, he explained that the income of the average

American is not subject to the federal income tax and that the

law merely applies to people engaged in certain types of

international trade.   Banister, Schultz, and Rose all testified

that they did not advise Simkanin to stop withholding taxes or to

stop filing tax returns.   Eduardo Rivera, an attorney from

California, testified that he had consulted with Simkanin in

1999, that Simkanin had paid him over $10,000, and that he told

Simkanin that his employees had no legal duty to pay a tax and

that Simkanin only had a duty to send money on their behalf to

the government if he contracted with them to do so.3


     3
          Rivera admitted on cross-examination that in 2003 a
permanent injunction had been entered against him, barring him
from making such statements.

                                -9-
     A government witness, a district director for Congressman

Joe Barton, testified that Simkanin had corresponded with

Barton’s office regarding taxes and the IRS.   Barton’s office had

received, and forwarded to the IRS, letters written by Simkanin

expressing his view that he was not required to withhold taxes

from his workers’ paychecks and that wages are not a source of

income subject to federal taxation.   The district director

testified that Barton’s office responded with a letter stating

that Simkanin’s stated opinions were based on a flawed

interpretation of the Internal Revenue Code (the “IRC”), that

wages are indeed taxable under federal laws and regulations, and

that Simkanin’s interpretation had been rejected by the courts.

     The jury began its deliberations on January 6, 2004, and on

January 7, it returned a verdict of guilty as to Counts Three

through Thirty-One.   The jury was unable to reach a verdict as to

Counts One and Two, and the government moved to dismiss those

counts, which the district court did.

     At sentencing, the district court applied the 2003 version

of the United States Sentencing Guidelines, and it determined

Simkanin’s criminal history category to be I and his offense

level to be Twenty-Two, with a corresponding sentencing range of

forty-one to fifty-five months imprisonment.   The court decided

to depart upwardly from that range, concluding that a range of

eighty-four to 105 months more appropriately reflected the

likelihood that Simkanin would re-offend.   The court then imposed

                               -10-
a sentence of eighty-four months.       Simkanin appeals both his

conviction and his sentence.

                           II.   DISCUSSION

A.   The District Court’s Response to the Jury Note

     Simkanin argues that the district court, when providing a

supplemental jury instruction in response to a note from the

jury, directed a verdict in favor of the prosecution with respect

to one or more essential elements of the offense.       We review de

novo whether a jury instruction directed a verdict on an element

of the offense.    See United States v. Bass, 784 F.2d 1282, 1284

(5th Cir. 1986).   In light of the particular circumstances

involved in this case, we conclude that the district court did

not direct a verdict for the government on an element of the

offense.

     In Cheek v. United States, 498 U.S. 192, 201-03 (1991), the

Supreme Court defined “willfulness” for prosecutions under the

IRC as requiring a “voluntary, intentional violation of a known

legal duty.”   The Court reasoned that because of the complexity

of the tax laws, willful criminal tax offenses must be treated as

an exception to the general rule that ignorance of the law or a

mistake of law is no defense to criminal prosecution.        Id.

Moreover, the Court found that a defendant’s good-faith belief

that he was not violating the law need not be objectively

reasonable to negate willfulness.       Id.   However, the Court


                                 -11-
distinguished a defense based on the defendant’s good-faith

belief that he was acting within the law from a defense based on

the defendant’s views that the tax laws are unconstitutional or

otherwise invalid.    Id. at 204-06.    The Court held that the

latter belief, regardless of how genuinely held by the defendant,

does not negate the willfulness element.      Thus, the Court

concluded that evidence pertaining to a defendant’s beliefs that

the tax laws are invalid is irrelevant to establishing a

legitimate good-faith defense.     Id.; see also FIFTH CIRCUIT PATTERN

JURY INSTRUCTIONS: CRIMINAL § 1.38 (West 2001).

     The availability of the good-faith defense, while undeniably

sound,4 creates a number of complications and challenges for a

district court beyond those arising in the usual criminal trial,

in which the defendant’s beliefs about what the law requires are

not at issue.   The defendant in a criminal tax trial, unlike most

other defendants, must be permitted to present evidence to show

what he purportedly believed the law to be at the time of his

allegedly criminal conduct.     At the same time, however, the

district court must be permitted to prevent the defendant’s

alleged view of the law from confusing the jury as to the actual

state of the law, especially when the defendant has constructed


     4
          See, e.g., United States v. Burton, 737 F.2d 439, 441
(5th Cir. 1984) (noting “the pervasive intent of Congress to
construct penalties that separate the purposeful tax violator
from the well-meaning, but easily confused, mass of taxpayers.”
(internal quotation marks omitted)).

                                 -12-
an elaborate, but incorrect, view of the law based on a

misinterpretation of numerous IRC provisions taken out of proper

context.   See, e.g., United States v. Barnett, 945 F.2d 1296,

1300 (5th Cir. 1991) (stating that “[t]he jury must know the law

as it actually is respecting a taxpayer’s duty to file before it

can determine the guilt or innocence of the accused for failing

to file as required”).   The district court in this case, like

other courts in similar cases, struggled to balance these two

competing concerns when it answered the jury’s confusion as to

the correct interpretation of the law, which unsurprisingly

resulted from Simkanin’s testimony about his own erroneous

beliefs about the law.   Thus, it is with this set of

circumstances in mind that we consider Simkanin’s arguments on

appeal.

     In its initial instructions, the district court instructed

the jury that, in order to convict Simkanin on Counts One through

Twelve (willfully failing to collect and pay over federal taxes

from the total taxable wages of Arrow employees in violation of

26 U.S.C. § 7202), the jury must find beyond a reasonable doubt

that: (1) Arrow was an employer that paid wages to its employees;

(2) Simkanin was an official of Arrow who had responsibility for

its decisions regarding the withholding from its employees’ wages

of Medicare, social security, and federal income taxes, the

accounting for such taxes, and the payment of such taxes over to

the IRS; (3) Simkanin caused Arrow not to withhold and not to

                               -13-
account truthfully for and pay over such taxes; and (4)

Simkanin’s conduct in causing Arrow not to withhold, account for,

and pay over such taxes was willful.   The court further

instructed the jury that:

     Within the meaning of [26 U.S.C. § 7202], during the
     years 2000, 2001, and 2002, [Arrow], through its
     responsible officials, had a legal duty to collect, by
     withholding from the wages of its employees, the
     employees’ share of social security taxes, Medicare
     taxes, and federal income taxes, and to account for those
     taxes and to pay withheld amounts to the United States of
     America.

Simkanin did not object to these instructions at the time they

were given.

     At trial, Simkanin testified that one reason behind his

decision not to withhold taxes from Arrow’s employees was his

belief that the IRC, which is over 7,000 pages long, contains an

extensive (and exclusive) list of industries and activities.

Simkanin stated that because Arrow did not operate in any of the

listed industries or perform any of the listed activities, he

concluded that Arrow’s workers were not employees under the IRC

and that he therefore was not required by law to withhold taxes.

He further stated that he believed that the definition of an

“employee” under the IRC was limited only to persons who worked

for a governmental entity including the state or a political

subdivision thereof.5

     5
          Simkanin’s position, as defense counsel concedes, was
based on an incorrect view of the law. See, e.g., 26 U.S.C.
§§ 3121(a)-(d), 3306(a)-(c), 3401(a)-(d); 26 C.F.R.
§§ 31.3121(a)-(d), 31.3306(a)-(c), 31.3401(a)-(d); Breaux &
                               -14-
     During its deliberations, the jury sent a note to the

district judge asking the following question:

     Since no proof has been made that the defendant and his
     employees are in an occupation listed in those 7,000
     [pages], are we to conclude that they are, in fact, not
     in that 7,000, or do we need to read all 7,000 to see
     what the defendant was referring to, and in fact, wasn’t
     listed in the 7,000[?]

The court responded to the jury’s question by stating:

     Now, in answer to your note: You are instructed that you
     do not need to concern yourself with whether defendant’s
     employees are in an occupation “listed in those 7,000.”
     The Court has made a legal determination that within the
     meaning of Title 26, United States Code, Section 7202,
     during the years 1997, 1998, 1999, 2000, 2001, and 2002,
     [Arrow], through its responsible officials, had a legal
     duty to collect, by withholding from the wages of its
     employees, the employees’ share of the social security
     taxes, Medicare taxes, and federal income taxes, and to
     account for those taxes and pay the withheld amounts to
     the United States of America. You are to follow that
     legal instruction without being concerned whether there
     are certain employers who are not required to collect and
     withhold taxes from the wages of their employees.
          Of course, you will bear in mind in your
     deliberations all other instructions the Court has given
     you concerning the law applicable to this case.

Defense counsel objected to the court’s response on the ground

that, inter alia, the response “amount[ed] to an instructed

verdict of guilty by instructing [the jury] on that point since




Daigle, Inc. v. United States, 900 F.2d 49, 51-53 (5th Cir.
1990); see also Otte v. United States, 419 U.S. 43, 50-51 (1974).
This fact is undisputed on appeal, and it is abundantly clear
that Simkanin’s testimony on his views regarding the definition
of an “employer” and “employees” was elicited to support his
defense of a good-faith belief, not to show that Arrow was not an
employer under the IRC.
                               -15-
that is the disputed issue and the basis for his defense.”6

     The trial transcript, as well as Simkanin’s initial brief,

make perfectly clear that the disputed issue at trial was whether

Simkanin willfully violated the federal tax laws.   The basis for

his defense was that he did not willfully fail to collect and pay

over taxes in violation of § 7202 (and that he did not knowingly

present false claims for refund) because he believed in good

faith that he was not required by law to withhold such taxes.

     Simkanin argues on appeal that the district court’s response

to the jury note constituted a directed verdict on an essential

element of the offense, and therefore reversible error, for two

reasons.   First, Simkanin argues that the court’s response

erroneously instructed the jury to disregard Simkanin’s good-

faith defense.   Second, he asserts that the court directed a

verdict for the prosecution on the first element of the § 7202

offense--that Arrow was an employer that paid wages to its

employees.   He contends that the district court’s error in this

regard warrants the vacatur of his conviction as to Counts 3-12

(willful failure to withhold) and Counts 13-27 (false claims of

refund for taxes withheld).

     As we stated in United States v. Cantu, 185 F.3d 298, 305-06

     6
          We assume, without deciding, that Simkanin’s objection
to the district court’s response to the jury note preserved the
alleged error, even though he did not object to the district
court’s original instruction containing the same language. Thus,
we do not review the alleged error under the considerably less
defendant-friendly plain-error standard under FED. R. CRIM. P.
52(b).
                               -16-
(5th Cir. 1999):

     The district court enjoys wide latitude in deciding how
     to respond to questions from a jury . . . . Overall,
     we seek to determine whether the court’s answer was
     reasonably responsive to the jury’s questions and
     whether the original and supplemental instructions as a
     whole allowed the jury to understand the issue
     presented to it.

(internal citation and quotation marks omitted).    “It is well

established that the instruction may not be judged in artificial

isolation, but must be considered in the context of the

instructions as a whole and the trial record.”     Estelle v.

McGuire, 502 U.S. 62, 72 (1991) (internal quotation marks

omitted).

     In arguing that the district court’s response directed the

jury to disregard his good-faith defense, Simkanin relies on

United States v. Burton, 737 F.2d 439 (5th Cir. 1984), a case

involving a defendant’s failure to file income tax returns.     In

Burton, the district court instructed the jury that “[t]he court

has ruled as a matter of law that a good faith belief that wages

are not income is not a defense to the charges in this case.”
737 F.2d at 440.   We reversed, holding that a defendant’s good-

faith belief that the tax laws did not require him to file

returns (as opposed to a belief that the tax laws are invalid or

unconstitutional) would have negated the willful element of the

charged offense and therefore constituted a valid defense.7     Id.

     7
          Similarly, Simkanin cites Cheek, 498 U.S. at 192, for
the proposition that a district court errs when it instructs a
jury to disregard the defendant’s evidence of a good-faith
                               -17-
at 441-42.   Burton is easily distinguishable, however, because

unlike the district court in Burton, the district court in the

present case did not explicitly instruct the jury to disregard

the defendant’s beliefs about the applicability of the tax laws.

Rather, the court instructed the jury that the defendant’s

purported view of the law--that the fact that the IRC did not

list his business activities alleviated him from a legal duty to

withhold taxes--was incorrect.   Thus, the district court acted

properly under the circumstances.   See Barnett, 945 F.2d at 1300.

We see nothing in the district court’s instruction that would

have led the jury to believe that it must disregard Simkanin’s

good-faith defense on the willfulness element, especially because

the court specifically instructed the jury to keep in mind the

other instructions, which included its instruction on

willfulness.8   Thus, the jury remained free to decide the

contested issue in the trial, i.e., whether Simkanin’s violations

of the tax laws were willful as that term was properly defined in

the jury instructions.

     Second, in a clever reconstruction of the district court’s

response to the jury note, Simkanin argues that the court’s

response constituted a directed verdict on another element of the

offense, which was uncontested at trial--namely, the requirement


misunderstanding of the tax laws.
     8
          As we discuss below, the district court adequately
instructed the jury on the willfulness element to allow Simkanin
to advance his good-faith defense.
                               -18-
that Arrow was an employer that paid wages to its employees.

Counsel contends that, after the court informed the jury of its

legal determination that Arrow had a legal duty to withhold, the

jury logically could no longer find that Arrow was not an

employer that paid wages to its employees--for if the jury found

that Arrow was not an employer that paid wages to its employees,

then it would mean that Arrow, in effect, did not have a legal

duty to withhold taxes.   This reading of the court’s response,

while plausible in a literal sense, is entirely divorced from a

reading of the instructions as a whole, as well as from the

context in which the jury asked its question and the court

responded.

     Simkanin relies heavily on this court’s decision in Bass,
784 F.2d at 1282.   In Bass, the defendant was charged with

willfully submitting false or fraudulent income tax withholding

exemption statements to employers in violation of 26 U.S.C.

§ 7205. 784 F.2d at 1283.   The defendant asserted as one of his

defenses that he could not be held criminally liable under § 7205

because he was not an “employee” for the purpose of supplying

withholding information on a W-4 to his employer.    Despite this

defense, the district court in Bass instructed the jury that “as

a matter of law the defendant . . . was an employee of” the

company in question.   Id. at 1284.    We found this instruction to

be constitutionally erroneous because, “by instructing the jury

that Bass was an employee, the district court relieved the

                                -19-
prosecution of its duty of proving, beyond a reasonable doubt,

Bass’s guilt of every element of the offense charged.”     Id. at

1284-85.

     Unlike in Bass, however, the district court in the present

case did not explicitly direct a verdict on an essential element

of the offense.   At most, the court’s response, when viewed in

isolation, could be interpreted as implicitly requiring the jury

to find that Arrow was an employer that paid wages to its

employees, lest the jury’s finding on that element logically

conflict with the district court’s instruction.     However, the

district court also expressly instructed the jury at least twice

that, in order to convict Simkanin under § 7202, it must

determine beyond a reasonable doubt that Arrow was an employer

that paid wages to its employees.     Furthermore, when the court

answered the jury’s question, it reminded the jury to consider

all the other instructions that had been given.     Thus, when

viewed in the context of the entire jury charge, the district

court’s response merely instructed the jury that Simkanin’s

belief that he was not required to withhold taxes because Arrow’s

activities were not listed in the 7,000 pages of the IRC was an

incorrect view of the law, and that, if the jury found that Arrow

was an employer that paid wages to its employees, Simkanin had a

legal duty to withhold despite his professed belief to the




                               -20-
contrary.9   Hence, the district court’s answer was reasonably

responsive to the jury’s question and was a correct statement of

the law--it instructed the jury that whether or not Arrow’s

business activity appears on a list in the IRC is irrelevant to

whether Simkanin had a legal duty to withhold.   See Cantu, 185
F.3d at 305-06.   The original and supplemental instructions as a

whole allowed the jury to understand the issue presented to it

and required the jury to decide whether the government had proven

each essential element beyond a reasonable doubt.   See id.

Accordingly, we conclude that, when the district court’s response

is viewed in the context of the instructions in their entirety,

there was not a reasonable likelihood that the jury applied the

instruction as if it were a directed verdict on that element of

the offense.   See United States v. Phipps, 319 F.3d 177, 189-90

(5th Cir. 2003) (“The question is . . . whether this single

misstatement makes the instruction defective as a whole. . . .

[T]he proper inquiry is not whether the instruction could have

been applied in an unconstitutional manner, but whether there is

a reasonable likelihood that the jury did so apply it.” (internal

citation and quotation marks omitted)); United States v.

Musgrave, 483 F.2d 327, 335 (5th Cir. 1973).   Accordingly, we

find no error in the district court’s response to the jury note.

     Moreover, even if we were to conclude that the district

     9
          Moreover, it is of no event that the district court
used the term “employees” in its response because the jury’s own
question referred to Arrow’s “employees.”
                               -21-
court’s response to the jury note was erroneous, which we do not,

we still would not reverse on this ground.   In this case, both

parties agree that we should affirm if the government proves that

the alleged error was harmless beyond a reasonable doubt.10    See

Neder v. United States, 527 U.S. 1 (1999); Chapman v. California,

386 U.S. 18, 23 (1967).   Therefore, we would proceed under that

assumption, and we would conclude that the government has met its

burden to establish that any error here was harmless.   In Bass,
784 F.2d at 1285, we stated that we could not deem the court’s

explicit directed verdict on the “employee” element harmless

“[b]ecause one of Bass’s defenses was that he was not an

‘employee[]’ . . . .”   Here, however, one of Simkanin’s defenses

was not that Arrow was not an employer that paid wages to its

employees under the IRC (although one of his defenses was that he

did not willfully violate the law because he erroneously believed

that Arrow was not an employer that paid wages to its employees

under the IRC).   During the course of the trial, defense counsel

introduced no evidence that Arrow was not an employer that paid

wages to its employees, and defense counsel did not argue or

otherwise suggest during the trial that the prosecution had not

     10
          Although at oral argument Simkanin’s defense counsel
argued that the type of error alleged here is not subject to
harmless-error review, defense counsel, in supplemental briefing
submitted after oral argument, reverted to the position taken in
its initial briefs--i.e., that if the district court’s response
directed a verdict on an essential element of the offense, the
error is subject to harmless-error analysis and that we may
affirm only if the government establishes that the error was
harmless beyond a reasonable doubt.
                               -22-
established this element beyond a reasonable doubt.   On appeal,

Simkanin does not point to any evidence introduced supporting the

notion (or any conceivable basis upon which a rational juror

could conclude) that Arrow was not an employer that paid wages to

its employees under a legally accurate interpretation of the

relevant sections of the IRC.    Rather, Simkanin falls back on the

argument that it is possible that the jury could have decided

that the government’s evidence, although uncontradicted, did not

establish that element beyond a reasonable doubt.   However, we

believe that it would have been irrational for the jury to do so,

and Simkanin’s argument does not suffice to raise a reasonable

doubt in our minds that the jury might have concluded that Arrow

was not an employer that paid wages to its employees.   This is an

instance in which the relevant element was “supported by

uncontroverted evidence” and in which the “defendant did not, and

apparently could not, bring forth facts contesting the omitted

element.”   Neder, 527 U.S. at 18-19.   Accordingly, applying the

harmless-error standard agreed upon by the parties, we would find

any error here to be harmless beyond a reasonable doubt.

B.   Instruction on Good-Faith

     Simkanin next argues that the district court erred by

refusing to include a specific jury instruction on his good-faith

defense.    As noted above, the district court’s instructions with

respect to Counts 1-12 (failure to withhold) stated that the jury

must find beyond a reasonable doubt that Simkanin’s conduct in
                                 -23-
causing Arrow not to withhold and not to account truthfully for

and pay over such taxes was willful.   In elaborating on the

meaning of the term “willful,” the court instructed the jury

that:

     To act willfully means to act voluntarily and
     deliberately and intending to violate a known legal duty.
     For the government to establish willfulness as to Counts
     1-12 of the indictment, it must prove beyond a reasonable
     doubt as to the count in consideration that defendant
     knew of the requirements of federal law that [Arrow]
     collect, by withholding from its employees’ wages,
     Medicare taxes, social security taxes, and federal income
     taxes, and to account for such taxes and pay them over to
     the [IRS], and that he voluntarily and intentionally
     caused [Arrow] to fail to comply with these requirements.

     With respect to Counts 13-27 (false or fraudulent refund

claims), the court instructed that the government must prove

beyond a reasonable doubt that: (1) Simkanin “knowingly presented

to an agency of the United States a false or fraudulent claim

against the United States;” (2) Simkanin “knew that the claim was

false or fraudulent;” and (3) the false or fraudulent claim was

material.    The court instructed that “knowingly, as that term has

been used in these instructions, means that the act was done

voluntarily and intentionally, not because of a mistake or

accident.”

     Finally, with respect to Counts 28-31 (failure to file

returns), the court instructed the jury that it must find beyond

a reasonable doubt that: (1) Simkanin received gross income in

the amounts stated in the indictment for the year in question

(this element was satisfied by a stipulation); (2) Simkanin

                                -24-
failed to file an income tax return, as required, by the date

stated in the indictment; (3) Simkanin knew he was required to

file a return; and (4) Simkanin’s failure to file was willful.

The court then reminded the jury “that to act willfully means to

act voluntarily and deliberately and intending to violate a known

legal duty.”   The court further stated that “[f]or the government

to establish willfulness as to Counts 28-31 of the indictment, it

must prove beyond a reasonable doubt as to the count under

consideration that the defendant knew of the requirement of

federal law that he file an income tax return, and that he

voluntarily and intentionally failed to do so.”

     Defense counsel objected to these instructions on the ground

that they did not include a specific instruction on good faith

under Cheek, 498 U.S. at 192.    Counsel argued that, for this

reason, the district court failed to instruct the jury on the

defense’s theory of the case.    Defense counsel also objected to

the use of the phrase “known legal duty,” rather than “known to

the defendant.”   The district court overruled these objections.

     This court reviews a district court’s refusal to include a

defendant’s proposed jury instruction in the charge under an

abuse of discretion standard.    United States v. Rochester, 898
F.2d 971, 978 (5th Cir. 1990).    The district court abuses its

discretion by refusing to include a requested instruction only if

that instruction: (1) is substantively correct; (2) is not

substantially covered in the charge given to the jury; and (3)

                                 -25-
concerns an important point in the trial so that the failure to

give it seriously impairs the defendant’s ability to present

effectively a particular defense.     United States v. St. Gelais,

952 F.2d 90, 93 (5th Cir. 1992).     Under this test, this court

will not find an abuse of discretion where the instructions

actually given fairly and adequately cover the issues presented

by the case.11    Rochester, 898 F.2d at 978.

     As we discussed above, in Cheek, 498 U.S. at 201-04, the

Supreme Court defined “willfulness” for prosecutions under the

IRC as requiring a “voluntary, intentional violation of a known

legal duty.”     The Court further found that, because of the

complexity of the federal tax laws, criminal tax offenses with

willfulness as an element must be treated as an exception to the

general rule that a mistake of law is not a valid defense.       Id.

Thus, a defendant’s good-faith belief that he is acting within

the law negates the willfulness element.     On the other hand, a

defendant’s good-faith belief that the tax laws are

unconstitutional or otherwise invalid does not negate the

willfulness requirement, and such evidence is therefore

irrelevant to a good-faith defense.     Id.; see also FIFTH CIRCUIT

     11
          Relying on language from Mathews v. United States, 485
U.S. 58, 63 (1988), Simkanin argues that he was entitled to an
instruction on any defense supported by the evidence. However,
Mathews addresses whether a defendant can simultaneously raise
contradictory defenses, and the broader language from Mathews has
no bearing on the issue presented here because the district court
did not deny Simkanin’s requested instruction on the basis that
it was not supported by sufficient evidence. See Mathews, 485
U.S. at 63.
                               -26-
PATTERN JURY INSTRUCTIONS: CRIMINAL § 1.38.

     The Supreme Court in Cheek derived its definition of

willfulness from United States v. Pomponio, 429 U.S. 10 (1976)

(per curiam).    In Pomponio, a case involving criminal charges of

falsifying tax returns, the district court instructed the jury

that a willful act meant “one done voluntarily and intentionally

and with the specific intent to do something which the law

forbids, that is to say with [the] bad purpose either to disobey

or to disregard the law.” 429 U.S. at 11 (internal quotation

marks omitted) (alterations in original).      The district court

also instructed the jury that “‘[g]ood motive alone is never a

defense where the act done or omitted is a crime,’ and that

consequently motive was irrelevant except as it bore on intent.”

Id. (alteration in original).       The court of appeals held that the

final instruction was improper because the relevant statute

required a finding of bad purpose or evil motive.         Id.   The

Supreme Court reversed, noting that the court of appeals

incorrectly assumed that the reference to “evil motive” in an

earlier Supreme Court case meant something more than specific

intent to violate the law.      Id.   The Court stated that “willful,”

as the term is used in the tax statutes, means “a voluntary,

intentional violation of a known legal duty.”       Id.    The Court

determined that because the district court had instructed the

jury as to that definition, the jury had been adequately

instructed on willfulness, and an additional instruction on good

                                   -27-
faith was thus unnecessary.     Id.

     Accordingly, the district court in the present case was not

required to include a specific instruction on good-faith because

it adequately instructed the jury on the meaning of willfulness

under Cheek and Pomponio.     In other words, Simkanin’s requested

instruction was “substantially covered in the charge given to the

jury” regarding willfulness.     See St. Gelais, 952 F.2d at 93.     In

addition, taken together, the trial, charge, and closing argument

laid the theory of the defense squarely before the jury, and the

lack of the requested instruction did not seriously impair

Simkanin’s ability to present effectively his good-faith

defense.12   Id.; United States v. Proctor, No. 03-20309, 118 Fed.

     12
          As discussed more fully below, Simkanin argues that the
district court restricted his ability to present his good-faith
defense at trial. However, we address here Simkanin’s argument
concerning closing argument. Simkanin notes that the district
court limited defense counsel to only fifteen minutes for closing
argument. However, he concedes that he did not object below on
this basis, and he explicitly states that he does not challenge
on appeal the district court’s limitation of closing argument.
At the same time, however, Simkanin argues that the limitation on
closing argument should shade our analysis of the issues that he
actually raises on appeal. In light of the particular
circumstances of this case, we do not agree that the limitation
on closing argument somehow rendered the instruction on
willfulness erroneous. Defense counsel was entirely free to
argue, and did in fact argue, the good-faith defense to the jury
during the allotted time period, and, as discussed below, the
district court did not unfairly restrict Simkanin’s presentation
of evidence to establish that defense. The restriction on
closing was applied evenhandedly to both the defense and the
prosecution. The trial lasted only two days and involved
relatively few witnesses. It involved a single theory of the
defense, which was based on Simkanin’s beliefs about the
requirements of the federal tax laws (not the validity of those
laws, which are irrelevant to willfulness under Cheek). Thus, we
are not persuaded that the limitation on closing unfairly
                               -28-
Appx. 862, 863 (5th Cir. Dec. 30, 2004) (per curiam)

(unpublished) (quoting United States v. Gray, 751 F.2d 733,

735-36 (5th Cir. 1985)).

     Finally, Simkanin complains that the phrase “known legal

duty” in the instructions did not make it clear that the legal

duty must have been known to the defendant.     This claim ignores

the next sentence of the instructions, which stated: “For the

government to establish willfulness as to Counts 1-12 of the

indictment, it must prove beyond a reasonable doubt as to the

count in consideration that defendant knew of the requirements of

federal law . . . and that he voluntarily and intentionally

caused [Arrow] to fail to comply with these requirements.”

Similarly, Simkanin ignores the actual language of the district

court’s instructions when, citing FIFTH CIRCUIT PATTERN JURY

INSTRUCTIONS: CRIMINAL § 1.37, he asserts that the district court did

not instruct the jury that a defendant did not “knowingly” commit

a tax offense if he acted by mistake.     In fact, as noted above,

the district court explicitly instructed the jury that

“knowingly, as that term has been used in these instructions,

means that the act was done voluntarily and intentionally, not

because of a mistake or accident.”    Thus, Simkanin’s argument

fails.

C.   Evidentiary Rulings



curtailed defense counsel’s ability to present Simkanin’s good-
faith defense.
                               -29-
     Simkanin’s last argument with respect to his conviction is

that the district court unfairly and arbitrarily excluded defense

evidence and restricted the scope of cross-examination, thus

hampering the presentation of his good-faith defense.   We review

a district court’s rulings on the admission or exclusion of

evidence for an abuse of discretion.   United States v. Flitcraft,

803 F.2d 184, 186 (5th Cir. 1986).

     Simkanin argues that the district court erred because it

allowed him only briefly to say what he knew, believed, and

understood, but that it did not allow him to corroborate his

sincerity in these assertions because it excluded from evidence

certain documents on which Simkanin allegedly relied for his

beliefs about the tax laws.13   The district court, however,

explained that it did so because the documents would tend only to

confuse the jury about the relevant issues in the case and were

cumulative of Simkanin’s testimony about what the documents said

and how he relied upon them in forming his beliefs about what the

tax laws required of him.   Rule 403 of the Federal Rules of

Evidence states that “[a]lthough relevant, evidence may be

excluded if its probative value is substantially outweighed by

the danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, waste

     13
          Simkanin does not specifically identify all of the
evidentiary rulings that he claims were erroneous; rather, he
advances a broader contention that the district court’s
evidentiary rulings as a whole prejudiced his ability to assert
his defense.
                               -30-
of time, or needless presentation of cumulative evidence.”      In

this instance, the district court did not abuse its discretion in

concluding that the probative value of this evidence was far

outweighed by its tendency to confuse the jury as to the correct

state of the law and by its cumulative nature.

     In Flitcraft, 803 F.2d at 185-86, we addressed the

defendants’ claim that the district court had erred in excluding

the documents upon which they allegedly relied in forming their

beliefs about the tax laws; the defendants argued that such

documents would increase the likelihood that the jury would

credit the sincerity of the defendants’ purported beliefs.      This

court held that the district court did not abuse its discretion

in excluding the evidence under FED. R. EVID. 403 because the

documents had little probative value, as they were largely

cumulative of the defendants’ testimony as to their contents and

the defendants’ reliance on them.       Flitcraft, 803 F.2d at 186.

Furthermore, we stated that “the documents presented a danger of

confusing the jury by suggesting that the law is unsettled and

that it should resolve such doubtful questions of law.”       Id.

     In Barnett, 945 F.2d at 1301, we once again addressed the

problem confronting a district court called upon to engage in

“the delicate balancing required by Rule 403” when determining

the admissibility of evidence to support a defendant’s good-faith

beliefs in a tax evasion case.    We noted “the need to allow the

defendant to establish his beliefs through reference to tax law

                                 -31-
sources and the need to avoid unnecessarily confusing the jury as

to the actual state of the law.”     Id.    Relying on Flitcraft, we

determined that the district court did not abuse its discretion

in excluding documentary evidence because the district court had

allowed the defendant to explain his understanding of the

documents while excluding the documents themselves to avoid

unnecessarily confusing the jury.     Id.    Thus, as in Flitcraft and

Barnett, we conclude that the district court in the present case

did not abuse its discretion in making the evidentiary rulings of

which Simkanin complains.14

     With respect to the more specific evidentiary errors alleged

by Simkanin, we similarly conclude that the district court did

not abuse its discretion.     Simkanin claims that the district

court erred by admitting a document entitled “Proclamation of

Warning,” which Simkanin had posted on his website.      In summary,

the document declared that Simkanin is a servant of God and that

public officials should be warned not to harm him or his

household, lest they wish to enter “into a state of war against

Almighty God” and to suffer “the fury of a fire which will

consume [them].”   The government responds that Simkanin opened

the door to this evidence when defense counsel questioned

     14
          Simkanin avers that the district court’s evidentiary
rulings were not evenhanded because it permitted the government
to introduce § 3402 as proof that Simkanin had been shown, and
therefore actually was aware of, the correct law concerning
withholding. However, we do not find this disparity dispositive
because the admission of § 3402 did not raise the possibility of
confusing the jury in the same manner as the defense exhibits.
                               -32-
Simkanin about how his religious beliefs told him not to withhold

taxes from the paychecks of his employees.      When defense counsel

requested that he be able to question Simkanin on his religious

beliefs, the government replied that it would open the door to

the admission of the Proclamation.      The district court

acknowledged that it probably would, but it allowed defense

counsel the option to proceed with the testimony on Simkanin’s

religious views.   Simkanin testified that the Bible told him that

God is entitled to the first fruits of a person’s labor and that

if he withheld taxes from his employees, then he was stealing the

first fruits of their labor.   It is not clear why defense counsel

introduced Simkanin’s own testimony on this issue because his

statements that the tax laws contradicted his religious views

were irrelevant to his good-faith defense under Cheek.       It is

perhaps less clear what probative value the Proclamation had on

the relevant issues, but defense counsel was warned that

testimony concerning Simkanin’s religious views about the tax

laws might open the door to other evidence concerning his

religious views.   In any event, even if the district court did

abuse its discretion in admitting the Proclamation, we are

convinced that it was harmless in the overall scheme of the

trial.   At most, the Proclamation showed that Simkanin held

certain beliefs, which would tend to support his good-faith

defense rather than refute it.

     Next, Simkanin complains that the district court erred by

                                 -33-
admitting IRS press releases warning taxpayers about various

“scams” and “schemes” (including employers who claim that they

need not withhold taxes).    However, we do not agree that the

potentially prejudicial nature of the documents outweighed the

probative value of these documents, which showed that Simkanin

had been explicitly warned about the illegality of his

activities.   Thus, the district court did not abuse its

discretion.

     Simkanin also argues that, in an in limine ruling, the

district court unfairly restrained defense counsel from

introducing any documentary evidence without first approaching

the bench.    The government responds that the district court’s

ruling was justified by the nature of the documents on the

defense exhibit list, which included the Communist Manifesto,

multiple versions of the Bible, and various publications

translating Greek and Hebrew.    We agree with the government that

the district court did not abuse its discretion given this

exhibit list.    Moreover, the documents actually excluded on the

basis of the in limine ruling would have been properly excluded

under Rule 403 for the reasons stated above (i.e., they were

cumulative and potentially confusing).

     Next, Simkanin claims that the district court unfairly

restricted the cross-examination of government witnesses, such as

IRS agents Cooper and Eastman.    The district court prohibited

certain questions by defense counsel because the questions were

                                 -34-
beyond the scope of direct and because, in the court’s opinion,

the questions attempted to show that the IRS agent’s views of the

law were incorrect and that Simkanin’s views were actually

correct.   Simkanin argues that defense counsel’s questions merely

attempted to demonstrate the reasonableness of Simkanin’s

beliefs.   Citing Olden v. Kentucky, 488 U.S. 227 (1988) (per

curiam), Simkanin claims that these rulings violated the

Confrontation Clause of the Sixth Amendment.   However, the

district court did not abuse its discretion in determining that

the questions were beyond the scope of direct, see FED. R. EVID.

611(b), and Simkanin was free to recall the witnesses during his

presentation of evidence, although he did not attempt to do so.

Thus, his Confrontation Clause rights were not implicated.

Moreover, the district court did not abuse its discretion because

Simkanin was permitted to testify (and present the testimony of

other witnesses) about his beliefs and because this line of

questioning may have served to confuse the jury unnecessarily.

D.   Upward Departure

     With respect to his sentence, Simkanin argues that the

district court erred by upwardly departing from the sentencing

range established by the Guidelines.   Prior to the upward

departure, the sentencing range established by the Guidelines was

forty-one to fifty-one months imprisonment (for a criminal

history category of I and an offense level of Twenty-Two).

Simkanin does not contend that the district court erred in
                               -35-
calculating this range.   However, the district court decided to

depart upwardly, and it imposed a sentence of eighty-four months

imprisonment.   At the sentencing hearing, the district court

stated that U.S.S.G. § 5K2.0(a)(2)(B)15 justified an upward

departure because: (1) Simkanin “has displayed contempt and

disrespect for the laws of the United States of America, the

State of Texas, and the city of Bedford,” and he has further

confirmed that contempt in his conduct since his bail was

revoked; (2) he and those who share his views have a cult-like

belief that the laws of the United States do not apply to them;

(3) Simkanin has entrenched himself in anti-government groups and

is part of a movement whose members question the power of the

federal government and its instrumentalities, including the

federal courts, to exercise jurisdiction and authority over them;

(4) his beliefs have led him to act in a manner inconsistent with

the laws of the United States (ranging from giving up his




     15
          U.S.S.G. § 5K2.0(a)(2)(B) (2003) provides:

     (a) Upward Departures in General and Downward Departures
     in Criminal Cases Other Than Child Crimes and Sexual
     Offenses. . . .
          (2) Departures Based on Circumstances of a Kind not
          Adequately Taken into Consideration. . . .
               (B) Unidentified Circumstances.--A departure
               may be warranted in the exceptional case in
               which there is present a circumstance that the
               Commission   has   not   identified   in   the
               guidelines but that nevertheless is relevant
               to determining the appropriate sentence.
                               -36-
driver’s license, threatening to kill federal judges,16 and

failure to comply with the federal tax laws); and (5) the court

was satisfied that Simkanin would continue to act on those

beliefs in the future.   In addition, the district court stated

that U.S.S.G. § 4A1.3(a)(1)17 further justified the departure

because, despite Simkanin’s lack of a prior criminal record,

“based on defendant’s radical beliefs relative to the laws of the

United States, it is likely that he will commit future tax-

related crimes.”

     The district court explained that in determining the extent

of the departure in accordance with U.S.S.G. § 4A1.3(a)(4),18 the

court used “as a reference, the criminal history category


     16
          A person present at a meeting at Simkanin’s place of
business reported that Simkanin stated “I think we need to knock
off a couple of federal judges. That will get their attention.”
     17
          U.S.S.G. § 4A1.3(a)(1) provides:

     (a) Upward Departures.--
          (1) Standard for Upward Departure.--If reliable
          information indicates that the defendant’s criminal
          history category substantially under-represents the
          seriousness of the defendant’s criminal history or
          the likelihood that the defendant will commit other
          crimes, an upward departure may be warranted.
     18
          U.S.S.G. § 4A1.3(a)(4) provides:

     (4) Determination of Extent of Upward Departure.--
          (A) In General.--Except as provided in subdivision
          (B), the court shall determine the extent of a
          departure under this subsection by using, as a
          reference, the criminal history category applicable
          to defendants whose criminal history or likelihood
          to recidivate most closely resembles that of the
          defendant’s.
                               -37-
applicable to defendants whose likelihood to recidivate most

closely resembles that of the defendant’s.”   The court concluded

that, for the reasons already discussed, Simkanin’s likelihood to

recidivate most closely resembles that of defendants whose

criminal history category is VI.   This produced a total offense

level of Twenty-Two and a criminal history category of VI,

resulting in a sentencing range of 84-105 months.   The district

court then sentenced at the bottom of that range and imposed an

eighty-four month sentence.

     Simkanin argues that the district court erred in imposing an

upward departure on the grounds articulated at the sentencing

hearing because: (1) it did not include a written statement of

reasons in the judgment as required by 18 U.S.C. § 3553(c)(2);19

(2) the district court impermissibly based its departure on

grounds involving Simkanin’s associations and beliefs, in

violation of the First Amendment; and (3) the district court’s

belief that Simkanin posed a danger of recidivism was not

supported by evidence.


     19
          Section 3553(c) provides:

     (c) Statement of reasons for imposing a sentence.--The
     court, at the time of sentencing, shall state in open
     court the reasons for its imposition of the particular
     sentence, and, if the sentence--
          (2) is not of the kind, or is outside the range,
          described in subsection (a)(4), the specific reason
          for the imposition of a sentence different from
          that described, which reasons must also be stated
          with specificity in the written order of judgment
          and commitment . . . .
                               -38-
     We recently discussed the appropriate standard of review to

employ when reviewing a district court’s decision to depart

upwardly from the sentencing range established by the Guidelines.

See United States v. Smith, --- F.3d ----, 2005 WL 1663784, *4-6

(5th Cir. July 18, 2005).   There, we explained that the Supreme

Court’s decision in United States v. Booker, 125 S. Ct. 738

(2005), directed us to return essentially to the abuse-of-

discretion standard employed prior to 2003:

     Prior to 2003, our review of departure decisions was for
     abuse of discretion, pursuant to § 3742(e). In April
     2003, Congress amended § 3742(e), altering our standard
     of review with respect to the departure decision to de
     novo. Under this scheme, while the decision to depart
     was reviewed de novo, the degree of departure was still
     reviewed for abuse of discretion. Then, in January 2005,
     the Supreme Court in Booker excised § 3742(e), leaving
     the   appellate   courts   to   review   sentences   for
     reasonableness.     The Court explained that it was
     essentially returning to the standard of review provided
     by the pre-2003 text, which directs us to determine
     whether the sentence is unreasonable with regard to
     § 3553(a). Section 3553(a) remains in effect, and its
     factors guide us in determining whether a sentence is
     unreasonable.

Smith, 2005 WL 1663784 at *4 (footnotes and internal quotation

marks omitted);20 see also id. at *4 n.24; United States v.

     20
          As the Smith court noted, 18 U.S.C. 3553(a) states:

     (a) Factors to be considered in imposing a sentence.--The
     court shall impose a sentence sufficient, but not greater
     than necessary, to comply with the purposes set forth in
     paragraph (2) of this subsection. The court, in
     determining the particular sentence to be imposed, shall
     consider--
          (1) the nature and circumstances of the offense and
          the history and characteristics of the defendant;
          (2) the need for the sentence imposed--
                (A) to reflect the seriousness of the offense,
                                -39-
Harris, 293 F.3d 863, 871 (5th Cir. 2002).21   Applying this

standard, we conclude that Simkanin is not entitled to

resentencing.


               to promote respect for the law, and to provide
               just punishment for the offense;
               (B) to afford adequate deterrence to criminal
               conduct;
               (C) to protect the public from further crimes
               of the defendant; and
               (D) to provide the defendant with needed
               educational or vocational training, medical
               care, or other correctional treatment in the
               most effective manner;
          (3) the kinds of sentences available;
          (4) the kinds of sentence and the sentencing range
          established for ... the applicable category of
          offense committed by the applicable category of
          defendant as set forth in the guidelines ...;
          (5) any pertinent [sentencing guidelines] policy
          statement ... [;]
          (6) the need to avoid unwarranted sentence
          disparities among defendants with similar records
          who have been found guilty of similar conduct; and
          (7) the need to provide restitution to any victims
          of the offense.
     21
          In Harris, 293 F.3d at 871, the court stated:

     We review a district court’s departure from the range
     established by the Guidelines for abuse of discretion.
     The district court’s decision is accorded substantial
     deference because it is a fact intensive assessment and
     the district court’s findings of fact are reviewed for
     clear   error.       However,   the   district    court’s
     interpretation of the Guidelines is a question of law,
     reviewed de novo; a district court abuses its discretion
     by definition when it makes an error of law. Determining
     whether a factor is permissible to take into account when
     considering a departure is one of these questions of law.
     A district court abuses its discretion if it departs on
     the basis of legally unacceptable reasons or if the
     degree of the departure is unreasonable.

(internal citations omitted).


                                -40-
     First, Simkanin argues that the district court did not

include its written statement of reasons in its judgment of

conviction and sentence as required by 18 U.S.C. § 3553(c)(2).

We disagree.   The judgment clearly states that the Statement of

Reasons and personal information about the defendant are set

forth in an attachment to the judgment.    Although Simkanin argued

in his principal brief that the district court never drafted a

written statement of reasons, he concedes in his reply brief that

the court did so and that the written statement is virtually

identical to the oral reasons given by the district court at

sentencing.    He also concedes that, after he filed his initial

brief, he received a copy of the written statement, which was in

the sealed part of the appellate record, as is the common

practice in this circuit, and was available to defense counsel.

Thus, Simkanin’s argument that the district court did not author

and include in the record a written statement of reasons is

wrong.   Furthermore, we find no merit in Simkanin’s unsupported

argument in his supplemental brief that he is entitled to

resentencing simply because the written reasons were attached to

the judgment and referenced after the judge’s signature, as

opposed to appearing before the judge’s signature.

     Second, Simkanin argues that the district court erred

because it upwardly departed on an impermissible basis--namely,

because of his associations and beliefs.    Given the particular

facts of this case, however, his argument fails.    In Dawson v.

                                -41-
Delaware, 503 U.S. 159 (1992), the Supreme Court held that it was

constitutional error to admit a stipulation of the defendant’s

membership in a racist prison gang, The Aryan Brotherhood, as an

aggravating factor for consideration in sentencing.      Dawson, 503
U.S. at 164-67.     The Court reasoned that the defendant’s

membership had no relevance whatsoever to the crime in question,

which was not racially motivated or otherwise connected to the

beliefs of the gang, and it noted that the prosecution had

introduced (via a stipulation) evidence establishing only that

defendant was a member and that the gang held white supremacist

views, not any evidence showing the gang’s violent and unlawful

tendencies.   Id.    The Court explicitly recognized, however, that

consideration of a defendant’s beliefs and associations might be

appropriate in some instances in making sentencing decisions

about the likelihood that the defendant will engage in future

criminal activity.     Id. at 165-66.   The Court stated that “the

Constitution does not erect a per se barrier to the admission of

evidence concerning one’s beliefs and associations at sentencing

simply because those beliefs and associations are protected by

the First Amendment.”     Id. at 165.   Moreover, the Court explained

that “[i]n many cases, for example, associational evidence might

serve a legitimate purpose in showing that a defendant represents

a future danger to society[;] [a] defendant’s membership in an

organization that endorses the killing of any identifiable group,

for example, might be relevant to a jury’s inquiry into whether

                                 -42-
the defendant will be dangerous in the future.”   Id. at 166.

     Simkanin’s beliefs and associations may be considered if

they were “sufficiently related to the issues at sentencing.”

Boyle v. Johnson, 93 F.3d 180, 183-85 (5th Cir. 1996).   Here,

Simkanin’s sentence was not increased merely because of his

abstract beliefs or associations.   Rather, Simkanin’s specific

beliefs that the tax laws are invalid and do not require him to

withhold taxes or file returns (and his association with an

organization that endorses the view that free persons are not

required to pay income taxes on their wages) are directly related

to the crimes in question and demonstrate a likelihood of

recidivism.22   Thus, the district court did not constitutionally

err in considering these factors.   See id. at 183-85; see also

Fuller v. Johnson, 114 F.3d 491, 497-98 (5th Cir. 1997) (finding

that the defendant’s membership in a racist gang was properly

considered in sentencing because it went to future dangerousness

in light of the evidence showing the gang’s violent




     22
          This court reached a similar conclusion in an
unpublished opinion, United States v. Tampico, 297 F.3d 396 (5th
Cir. 2002) (per curiam) (unpublished), a child pornography case
in which the court upheld an upward departure that was based in
part on the defendant’s membership in the North American Man Boy
Love Association, which advocates sexual relationships between
men and underage boys. The court concluded that the defendant’s
membership in the organization was relevant to sentencing because
it may indicate the increased likelihood of recidivism. Tampico,
297 F.3d at 402-03. As Simkanin correctly points out, Tampico is
not binding precedent. Nonetheless, its reasoning is persuasive
in light of Dawson and Boyle.
                               -43-
tendencies).23

     Simkanin also briefly argues that the district court’s

finding that he held “contempt and disrespect for the law” was

not a proper basis for upward departure.   Relying solely on

United States v. Andrews, 390 F.3d 840, 847-48 (5th Cir. 2004),

he claims that the appropriate action for the district court to

take in response to such contempt is the denial of a downward

adjustment for acceptance of responsibility.   However, Andrews

involved a district court’s upward departure expressly based in

part on the defendant’s failure to take responsibility (i.e., his

lack of paid restitution, attempts to blame others for his

behavior, and insincerity in his proffered words of remorse).

The district court in the present case did not base its upward

departure on the defendant’s lack of acceptance of

responsibility, but rather on the likelihood that he would


     23
          The other Supreme Court cases cited by Simkanin on the
constitutional question are inapposite. See Wisconsin v.
Mitchell, 508 U.S. 476, 485 (1993) (upholding a statute that
increases punishment for crimes committed with a racially
motivated intent); McDonald v. Smith, 472 U.S. 479 (1985)
(holding that the First Amendment right to petition is no shield
against liability for libel); Watts v. United States, 394 U.S.705
(1969) (per curiam) (holding that a statute prohibiting threats
against the President did not constitutionally apply to
criminalize the defendant’s conditional and hyperbolic political
comment); Noto v. United States, 367 U.S. 290, 297-98, 299-300
(1961) (addressing a conviction under the membership clause of
the Smith Act and finding evidence insufficient to show a present
advocacy of overthrow); R.A.V. v. Minnesota, 505 U.S. 377 (1992)
(holding unconstitutional on First Amendment grounds a law
criminalizing conduct such as placing a burning cross or Nazi
swastika, which one knows to arouse anger, alarm, or resentment
on the basis of race, religion, etc.).
                               -44-
recidivate.   Andrews, therefore, is inapposite.24

     At oral argument, defense counsel contended that the

district court erred because it departed upwardly on the basis of

Simkanin’s firmly held beliefs and that this reasoning

contradicted the government’s position, and the jury’s finding,

that Simkanin did not hold good-faith belief that he was not

obligated to file income returns or withhold taxes from the

paychecks of Arrow’s employees.   However, as the government

correctly responded, the district court’s decision to depart

upwardly did not contradict the jury’s finding that Simkanin did

not have a valid good-faith defense under Cheek.     As discussed

above, Simkanin’s avowed position was that he would not comply

with the tax laws, and the reason for his position was that the

tax laws were both inapplicable to him and invalid for a number

of reasons beyond the boundaries of a legitimate good-faith

defense under Cheek.   At sentencing, Simkanin made clear to the

district court that he continued to hold these beliefs when he

stated that he still “firmly believed” that the Bible, the

Constitution, and the Declaration of Independence all agree that


     24
          Simkanin also challenges the district court’s ability
to predict the likelihood of recidivism, stating that even
trained scientists cannot accurately make such predictions. The
Guidelines, however, clearly permit a district court to depart
upwardly if it believes that reliable information suggests that
the defendant’s likelihood to recidivate is not adequately
represented by the range established. See U.S.S.G.
§ 4A1.3(a)(1). Obviously, nothing in the Guidelines or our case
law suggests that the district court must be able to predict
recidivism with scientific certainty.
                               -45-
“the wages of a laborer are withheld through fraud.”   Thus, the

district court was convinced that Simkanin’s likelihood to

recidivate was not adequately reflected by the Guidelines range,

and it did not abuse its discretion in upwardly departing from

that range.

     Finally, Simkanin contends that the extent of the upward

departure was unreasonable.   The district court upwardly departed

from a range of forty-one to fifty-one months imprisonment to

impose a sentence of eighty-four months.   Simkanin argues that

the district court failed to articulate the reasons “why a

sentence commensurate with a bypassed criminal history category

was not selected.”   United States v. Lambert, 984 F.2d 658, 663

(5th Cir. 1993) (en banc).    Simkanin is correct that the district

court did not specifically state why it rejected each of the

preceding criminal history categories.   However, as the

government correctly notes, this court does “not require the

district court to go through a ‘ritualistic exercise’ where . . .

it is evident from the stated grounds for departure why the

bypassed criminal history categories were inadequate.”     United

States v. Ashburn, 38 F.3d 803, 809 (5th Cir. 1994) (en banc)

(quoting Lambert, 984 F.2d at 663).    Simkanin correctly notes

that it was clearer in Ashburn why the district court had decided

that defendant’s criminal history category did not adequately

reflect his prior history--the district court in Ashburn noted

that the defendant had committed a series of robberies for which

                                -46-
he was never convicted.    Id.   However, the district court in the

present case explained that it was convinced that Simkanin’s

membership in a group with radical views rejecting the laws of

the United States and his professed beliefs that he is not

required to abide by the tax laws would lead him to commit other

tax-related crimes.    Moreover, the mere fact that the upward

departure nearly doubled the Guidelines range does not render it

unreasonable.    See United States v. Daughenbaugh, 49 F.3d 171,

174-75 (5th Cir. 1995) (upholding departure from Guidelines range

of fifty-seven to seventy-one months to a sentence of 240

months); Ashburn, 38 F.3d at 809 (upholding departure from range

of sixty-three to seventy-eight months to sentence of 180

months).    Therefore, we are persuaded, guided by the factors in

§ 3553(a), that the sentence imposed was reasonable for the

reasons given by the district court.

E.   Booker Error

      Simkanin argues that he is entitled to resentencing under

Booker.    He concedes that he did not object on relevant grounds

in the district court and that our review is therefore for plain

error.    See United States v. Mares, 402 F.3d 511, 520 (5th Cir.

2005).    The basis of Simkanin’s Booker argument is that the

district court erred by enhancing his sentence based on facts not

admitted by the defendant nor found by the jury.    He claims that

this court should focus solely on this alleged enhancement error

without considering the effect of the Guidelines’ mandatory
                                 -47-
nature at the time that he was sentenced.   This argument fails

under Mares because the proper inquiry for Booker error under the

plain-error test is whether “the result would have likely been

different had the judge been sentencing under the Booker advisory

regime rather than the pre-Booker mandatory regime.”25     Mares,
402 F.3d at 522.   Simkanin clearly has not met his burden because

he has pointed to nothing in the record suggesting that he would

have received a lower sentence had he been sentenced under the

post-Booker advisory Guidelines.   His assertion that other

defendants with similar records who have committed similar

offenses have received shorter sentences does nothing to show

that he was prejudiced by the district court’s assumption that

the Guidelines were mandatory.   Furthermore, Simkanin’s

suggestion that we should simply disregard the Supreme Court’s

remedial majority in Booker, including its explicit instruction

to apply its remedial interpretation of the Guidelines to all

cases pending on direct appeal, is obviously unconvincing.     See,

e.g., Booker, 125 S. Ct. at 769; cf. United States v. Scroggins,

411 F.3d 572, 576-77 (5th Cir. 2005).   Finally, because we

conclude that Simkanin is not entitled to resentencing, we need

not address his argument that the district court’s sentencing


     25
          Indeed, Simkanin explicitly recognizes that his
position is foreclosed by Mares, and it is therefore unavailing.
See Hogue v. Johnson, 131 F.3d 466, 491 (5th Cir. 1997) (noting
that one panel of this circuit may not overturn another panel
absent an intervening decision to the contrary by the Supreme
Court or this court en banc).
                               -48-
options would be limited on remand.

                        III.   CONCLUSION

     For the foregoing reasons, we AFFIRM Simkanin’s conviction

and sentence.




                               -49-